Case 19-19841-JNP   Doc 136-1 Filed 07/31/20 Entered 07/31/20 08:08:04   Desc
                            Exhibit A Page 1 of 3




                         EXHIBIT "A"
Case 19-19841-JNP           Doc 136-1 Filed 07/31/20 Entered 07/31/20 08:08:04             Desc
                                    Exhibit A Page 2 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1
 Edmond M. George, Esquire
 Alicia M. Sandoval, Esquire
 Obermayer Rebmann Maxwell & Hippel LLP
 1120 Route 73, Suite 420
 Mt. Laurel, NJ 08054
 (856) 795-3300
 edmond.george@obermayer.com
 alicia.sandoval@obermayer.com
 Attorneys for Arlene Pero and Jill Swersky

 In re:
           PRINCETON AVENUE GROUP, INC.,               Case No.: 19-19841 (JNP)

                  Debtor.                              Chapter 11



                  NOTICE OF DEPOSITION OF DEBTOR PURSUANT TO
                   FED R. BANKR. P. 7030 AND FED. R. CIV. P. 30(b)(6)

          To:   Debtor, Princeton Avenue Group, Inc.
                c/o Ellen M. McDowell, Esquire
                McDowell Law, PC
                46 West Main Street
                Maple Shade, NJ 08052

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(6),

made applicable to this proceeding by Federal Rule of Bankruptcy Procedure 7030, Creditors,

Arlene Pero and Jill Swersky, will take the oral deposition of the designated representative of

Debtor, Princeton Avenue Group, Inc. (the “Debtor”), beginning at 10:00 AM on Friday, June 26,

2020 via Remote Video Deposition. Debtor is directed, pursuant to Fed. R. Civ. P. 30(b)(6), to

designate one or more officers, directors, managing agents, or other persons who consent and are

knowledgeable to testify on their behalf with respect to each of the matters set forth herein. If

Debtor must designate more than one person in order to address adequately the matters specified

herein, then, unless the parties agree otherwise, the oral deposition of Debtor will continue from

day to day, with a minimum of one, (excluding Saturdays, Sundays, and holidays) during the hours
OMC\4852-9846-8796.v1-6/23/20
Case 19-19841-JNP           Doc 136-1 Filed 07/31/20 Entered 07/31/20 08:08:04                Desc
                                    Exhibit A Page 3 of 3



of 10:00 a.m. until 5:00 p.m. (with one hour break for lunch) until completed. The deposition will

be recorded by stenographic and videographic means.

        The matters for examination are:

        1. The formation, operations, assets, liabilities, income, and cash flow of the Debtor from
           inception to date.

        2. The relationship between the Debtor and Tavro13, Inc., including any agreements, joint
           liabilities, and rents collected from Tavro13, Inc.

        3. The preparation and filing of income tax returns of the Debtor since formation.

        4. The purchase and financing of the real property of the Debtor, including any and all
           liens attached to said real property.

        5. The preparation of financial projections attached to the Debtor’s Third Amended
           Disclosure Statement.

        6. The Debtor’s objection to the Claim of Arlene Pero.

        7. The Debtor’s objection to the Secured Claim of Jill Swersky.

        8. The unsecured claims listed in the Debtor’s Amended Schedule E/F.

        9. Any communications between representatives of the Debtor and its creditors regarding
           monies owed.

        Debtor shall identify the person(s) who will speak on its behalf on each topic above at least

seven (7) days before the deposition(s).

        Debtor’s designated representative(s) is directed to bring with him/her any and all

documents, whether written or electronic, pertaining to the above listed matters, if not already

produced by Debtor in this litigation.


Dated: June 23, 2020                     By:   /s/ Alicia M. Sandoval
                                               Edmond M. George, Esquire
                                               Alicia M. Sandoval, Esquire
                                               Obermayer Rebmann Maxwell & Hippel LLP
                                               1120 Route 73, Suite 420
                                               Mt. Laurel, NJ 08054
                                               Counsel to Arlene Pero and Jill Swersky



OMC\4852-9846-8796.v1-6/23/20
